Case 4:17-cv-00145-HCM-RJK Document 476 Filed 03/10/21 Page 1 of 1 PagelD# 16043

 

FILED

 

UNITED STATES DISTRICT COURT MAR 10 2024
EASTERN DISTRICT OF VIRGINIA
Newport News Division

 

 

 

CLERK, U.S. DISTRICT COURT
NORFOLK, VA

 

 

 

ROYCE SOLOMON, et al., individually
and on behalf of all others similarly situated,

Plaintiffs, Civil Action No, 4:17-cv-145
V.
AMERICAN WEB LOAN, INC.., et al.,
Defendants.
ORDER
The Court ORDERS the parties provide an update via e-mail on the status of the attempt
to bring in third-party debt buyers as well as resolving issues between the parties by Friday March
19, 2021 at 12:00 PM. If any party should wish to be heard on any issues between the parties, they
shall file a brief advising the Court on any remaining disagreement. Submit via e-mail a brief no
longer than ten (10) pages by March 19, 2021 at 12:00 PM. All attachments to the submitted brief
shall not exceed five (5) pages. Both the e-mail update and the briefs should be sent to Courtroom
Deputy Lori Baxter and Judicial Assistant Stacie Steele.
The Court further ORDERS a hearing on preliminary approval shall be set for Wednesday
March 24, 2021 at 11:00 AM.
The Clerk is REQUESTED to send a copy of this Order to all counsel of record.

It is so ORDERED.

Entered: B/i 0 f2i /s/

Henry Coke Morgan, Jr.
Senior United States District ih fee

Henry Coke Morgan, Jr. WW il
Senior United States District wih

 

 

 
